DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sheet body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sheet body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terai (5349472) hereafter Terai in view of Tazoe (20130107113) hereafter Tazoe. 

	Regarding claims 1 and 8, Terai discloses an optical lens system comprising: at least two lenses (1 and 2) firmly bonded to each other (fig. 1, col. 2, lines 20-40), wherein a first of the at least two lenses (1 and 2) has a first adhered surface and a second of the at least two lenses has a second adhered surface (see fig. 1), and wherein the adhered surfaces are at least indirectly firmly bonded to each other (fig. 1, col. 4), a flat (see labeled fig. 1 below) optically transparent surface body (3) made of a silicone material (col. 4, line 35-40) arranged between the adhered surfaces (fig. 1), where the first adhered surface is firmly bonded to a first side and the second adhered surface is firmly bonded with the opposite second side of the sheet body via a bonding method (fig. 1, col. 4, lines 10-50) but does not disclose the optically transparent surface body as being “entirely flat.”
 	Tazo teaches that in the art of optical lens systems that it is desirable to that an entirely flat optically transparent surface body (par. [0032] element “5” as the flat surface body) for the purpose of bonding optical components. 
 	Therefore, it would have been obvious to a person having ordinary skill of the art a the time of filing to have the flat optically transparent surface body of Terai as modified by Tazo to be “entirely” flat, since, Tazo teaches that in the art of optical lens systems that it is desirable to that an entirely flat optically transparent surface body for the purpose of bonding optical components.

    PNG
    media_image1.png
    358
    543
    media_image1.png
    Greyscale
 	Regarding claim 2, Terai and Tazo disclose and teach as set forth above and Terai further discloses the optical lens system in accordance with claim 1, wherein at least one of the first lens and the second lens is a plano-convex lens or a plano-concave lens, where the planar side forms the adhered surface (fig. 1, col. 4, lines 9-12).  	Regarding claim 3, Terai and Tazo disclose and teach as set forth above and Terai further discloses the optical lens system in accordance with claim 1, wherein at least one of the first lens and the second lens is composed of a glass material or a silicone material (col. 3, line 60 – col. 4, line 6).  	Regarding claim 4, Terai and Tazo disclose and teach as set forth above and Terai further discloses the optical lens system in accordance with claim 1, wherein at least one of the first lens and the second lens is composed of a plastic material, wherein the adhered surface of the lens formed from a plastic material has a bondable coating (col. 3, line 50 -65).  	Regarding claim 5, Terai and Tazo disclose and teach as set forth above and Terai further discloses the optical lens system in accordance with claim 1, wherein the transparent surface body protrudes beyond the lens around the circumference and has at least one functional shape (fig. 3).  	Regarding claim 6, Terai and Tazo disclose and teach as set forth above and Terai further discloses the optical lens system in accordance with claim 5, wherein the functional shape has a sealing lip, that is formed in a way that runs around the lenses (col. 4, lines 50-67).  	Regarding claim 7, Terai and Tazo disclose and teach as set forth above and Terai further discloses the optical lens system in accordance with claim 6, wherein the functional shape comprises a means of centering and/or a carrying holder for at least one of the lenses (fig. 3).  	Regarding claim 9, Terai and Tazo disclose and teach as set forth above and Terai further discloses the method in accordance with claim 8, wherein the first adhered surface of the first lens (1) is bonded with a first side of the surface body (3) and the second adhered surface of the second lens (2) is bonded with an opposite second side of the surface body (see fig. 1).   	Regarding claim 10, Terai and Tazo disclose and teach as set forth above and Terai further discloses the method in accordance with claim 8 wherein at least one of the first lens and the second lens is composed of a plastic material, where the adhered surface of the lens formed from a plastic material is provided with a bondable coating prior to bonding with the surface body (col. 3, line 50 -65). 
Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 11, the prior art does not disclose the claimed optical lens system specifically including as the distinguishing features in combination with the other limitations claimed “wherein the transparent surface body extends radially outwardly beyond the first adhered surface and the second adhered surface.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872